UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7219


RONALD L. LEGG,

                  Plaintiff - Appellant,

          v.

R. SCOTT JOYE, Esq.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:13-cv-01615-RMG)


Submitted:   December 19, 2013              Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald L. Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald     L.   Legg    appeals     the    district    court’s     order

accepting     the     recommendation       of    the    magistrate     judge     and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.       Legg   v.   Joye,    No.   4:13-cv-01615-RMG

(D.S.C. July 15, 2013).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court   and     argument   would     not   aid   the

decisional process.



                                                                           AFFIRMED




                                           2